UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2615



JERRY L. GENT,

                                            Plaintiff - Appellant,

          versus


CLINCH VALLEY COLLEGE OF THE UNIVERSITY OF
VIRGINIA; VIRGINIA INTERMONT COLLEGE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CA-98-76-L)


Submitted:   December 17, 1998         Decided:     December 30, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry L. Gent, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry L. Gent appeals the district court’s order dismissing

his complaint as frivolous under 28 U.S.C.A. § 1915(e) (West Supp.

1998).*   We have reviewed the record and the district court’s order

and find no reversible error.   Because the appeal is frivolous, we

dismiss on the reasoning of the district court. See Gent v. Clinch

Valley College, No. CA-98-76-L (W.D. Va. Oct. 20, 1998). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       The court cited to 28 U.S.C. § 1915(d) as the basis for
dismissal. Section 1915 was amended in 1996 and the authority for
courts to dismiss an action as frivolous is now stated in
§ 1915(e).


                                  2